Berlin Declaration (debate)
The next item is the statements by the Council and the Commission on the Berlin Declaration.
I should just like to start by making a brief statement myself, as requested by the Chairman and coordinators of the Committee on Constitutional Affairs.
The Declaration on the future of Europe to be adopted on 25 March 2007 in Berlin could represent an important milestone on the road to a stronger, forward-looking Europe. The Conference of Presidents has instructed me to represent the European Parliament in the negotiations on the Berlin Declaration. Whilst doing so, I have been exchanging views intensively with, and continually informing, the Bureau of Parliament, the Group Chairmen and, in particular, the Chairman and coordinators of the Committee on Constitutional Affairs. In addition, I am having my third meeting with the Chairman of the Committee on Constitutional Affairs and the coordinators today to discuss these issues.
The aim of today's plenary debate is to discuss the issue with all the Members of this House, and also with the Council and the Commission. It is also very important that I take away from today's debate some suggestions and comments for the coming talks with the German Presidency.
The Berlin Declaration, which is still being negotiated, is to consist of four chapters. The first of these is to pay tribute briefly to the achievements since 1957, with particular mention of the key achievements of peace, prosperity and stability, the consolidation of democracy and the rule of law in the course of enlargement, and the ending of the division of the continent.
The second chapter is to be dedicated to the main features of European integration and cooperation: equal rights and obligations in the Member States, and also transparency and subsidiarity as fundamental elements of the Community method.
The third chapter will be of crucial importance as regards the core values on which European integration is founded. It should be emphasised in particular that human beings, whose dignity is inviolable, are central to all policy-making. I emphasised this also during the discussions over dinner last Thursday evening at the Summit of Heads of State or Government. Human beings are the beginning and end of politics. The principle of solidarity should also feature prominently: this is an essential element of European integration and, from the current perspective, represents a current challenge also in the field of energy.
Finally, the fourth chapter is to set out the challenges for the future, such as energy policy, the fight against climate change, the common foreign and security policy, internal security, civil rights and the preservation - by means of greater economic success - of a societal outlook characterised by social responsibility.
With regard to the Berlin Declaration and the subsequent discussion on the future of the Constitutional Treaty, Parliament must leave no doubt in anybody's mind that the European Parliament supports the Constitutional Treaty. We want to see the substance of the Constitutional Treaty, including the section on values, become a legal and political reality.
(Applause)
I should like to conclude by emphasising that the Berlin Summit is not merely a gathering of governments, as was the case 50 years ago, but a conference at which both the European Parliament and the Commission will participate. All three institutions will be represented by their Presidents, who will sign the Declaration on the future of the Union and each make a speech.
The achievements of the last 50 years have been exceptional; but, 50 years on, Europe needs a new departure. Together we must summon up the courage and will to meet the challenges of the 21st century.
(Applause)
President-in-Office of the Council. (DE) Mr President, Commissioner, ladies and gentlemen, it is a pleasure and a great honour to address you today for the first time as representative of the Presidency at the plenary session of the European Parliament.
As the President has pointed out, on 25 March, the European Union will celebrate the 50th anniversary of the signing of the Treaty of Rome. This is a special day, a day on which we should pause for a few hours in our day-to-day political business to look back at the story of European integration - a unique success story, in my opinion - and also to look forward and ask ourselves how we Europeans can find answers to the pressing issues of our time.
We can be proud of what the people of Europe have achieved in the past 50 years, and so 25 March should be a day of confidence, above all. The European Parliament has made a vital contribution to shaping the process of European integration. Many successes would not have been possible without the persistence and commitment of the Members of the European Parliament in standing up for more integration, for more democracy and transparency within the EU.
Our Presidency supports constructive cooperation with the European Parliament based on trust. Thus far, Parliament has supported us to the best of its ability, and for this I should like to express my most particular thanks at this point. This support also applies to the preparations for the Berlin Declaration to be adopted on 25 March as a joint declaration by the three European institutions: the Council of the European Union, the European Parliament and the European Commission. Parliament and the Commission have made a committed, active contribution to drawing up this Declaration from the outset.
I am obliged to the President and all the Members of this House for the confidence you have shown in the Presidency in this important matter. I am also obliged to you for endorsing the procedure we suggested: I know from my talks and discussions in the Committee on Constitutional Affairs and the Committee on Foreign Affairs how hard it has been for some of you to do so. I really am, then, most grateful for your confidence in the procedure.
Our Presidency has resolved to strengthen public confidence in and support for Europe. To this end, we need dialogue, and to this end we have been listening very carefully to the public in recent weeks and months. We invited citizens selected at random to what proved to be highly successful national conferences in Berlin, with the aim of learning what they hope for from the EU. As I see it, one thing is clear: if we want to win people over to Europe, we must give specific examples showing how they stand to benefit from European integration. We must work to ensure that the EU takes up the challenges of the future, and we must offer convincing solutions.
As the President has just pointed out, the European Council on 8 and 9 March showed that the EU is capable of action even with 27 Member States, including in the fields in which the public particularly expects it to; for example energy and the fight against climate change. The success of the Spring Summit gives us confidence as we continue our Presidency. We wish to take advantage of this tailwind for the Berlin Declaration, too. The Summit rightly sent out the message that, if we Europeans find the strength to act together, we can actively shape the future.
At the dinner for the Heads of State or Government on 8 March - which Commission President Barroso and you, Mr President, also attended - Chancellor Merkel described our ideas, as developed in the course of detailed discussions with representatives of Parliament, the Commission and the national governments. The text of the Declaration is yet to be finalised, of course, and I can assure you that what I have heard in today's debate here will of course be included in our deliberations on the final version.
As I have already told the committees, we want the text of our Declaration marking the 50th anniversary of the signing of the Treaty of Rome to be brief and coherent, using language accessible to citizens. What should the key points be? We want to start the Declaration by paying tribute to the common achievements of the past 50 years in Europe; which include, of course, peace, stability, prosperity and the ending of the division of the continent. These would not have been possible were it not for the desire for freedom of the people of Central and Eastern Europe, to which we should like to pay tribute specifically in the Declaration.
(Applause)
As I see it, the successes of European integration also include the forms and principles of our cooperation in Europe: democracy and the rule of law, equality of rights and obligations in the Member States, transparency and subsidiarity. These principles are a model for regional cooperation in other parts of the world - in this, too, we can take a little pride. The subsequent part of the Declaration will contain a joint declaration of commitment to the key values: human dignity, freedom and responsibility, mutual solidarity, diversity, and tolerance and respect in our dealings with each other. After all, we know that the EU is more than just a common economic space. It is also a community of values, and this basis in common values, possibly along with a common outlook on life, is an important precondition for Europe's remaining capable of action as a political entity.
The challenges that we in Europe will have to take up and overcome together in the 21st century will of course lie at the heart of the Declaration. These include energy and the fight against climate change, they include a functioning common foreign and security policy, and they also, of course, entail our countering the threats posed by terrorism and organised crime effectively without restricting human and civil rights in the process. Of course, these also entail our finding common solutions to deal with illegal immigration.
One message strikes me as particularly important, however, if we wish to reinforce the confidence of the people of Europe once again: Europe stands for a social model that marries economic competitiveness with social and environmental responsibility. Freedom to conduct a business and worker rights and participation are equally part of the European experience. The EU has a social side, and we feel that the European social dimension, too, should be highlighted in the Declaration. The European Heads of State or Government made an express declaration of commitment to this also in last Friday's conclusions.
We all know that the EU must continue its process of reform and renewal. In some two years' time, the next elections to the European Parliament will be taking place, and the electorate is entitled to know what instruments and means of action the EU will have at its disposal. Consequently, we should like to see the Declaration include a common commitment to working on the necessary preconditions for this.
Allow me to say a few words by way of conclusion. The 50th anniversary represents an opportunity for us all to build up strength for the challenges that lie ahead. On this day, let us emphasise the things that unify us. Let us take advantage of the symbolism of this day to send out a signal of unity. Our Presidency's motto is 'Europe - succeeding together'. The people of Europe expect European politicians to show the will, courage and resolve to act together.
This is the spirit in which we intend to proceed to the second half of our Presidency; and for this I ask your continued support.
(Applause)
Vice-President of the Commission. Mr President, President-in-Office, honourable Members, the meeting in Berlin on 25 March is an important occasion. Fifty years of European integration is certainly worth a celebration. It is an occasion to highlight all that unites us and to emphasise our common values and principles.
But we can make it even more important by looking forward as much as we look back. This is an opportunity to put forward our shared objectives and ambitions, to underline our mutual respect and solidarity, and to reiterate our determination to build a better and stronger Union for the benefit of all Europeans.
That is why the Commission took the initiative in May last year to suggest an Interinstitutional Declaration on the occasion of the 50th anniversary of the signature of the Treaty of Rome. The German Presidency has been working hard to find a text which meets a number of different goals. We all agree that the text should be short and accessible, and that it should be an easy read with a shelf-life of more than a few days or weeks. We all agree that it should celebrate the achievements of 50 years of European integration, but also look ahead to inspire Europeans for the future. We all want to see reflected in the text what it is that makes Europe special for us, in what we value and in how we work. This is not an easy task, but we are in excellent hands with Chancellor Merkel, Foreign Minister Steinmeier and their competent staff.
I think that the decision to directly involve both the European Parliament and the European Commission has proved fully justified. The discussions that we have had between the Parliament and the Commission and with civil society representatives have provided valuable food for thought that can contribute to the overall reflection and to the essential work of the Presidency. The bilateral discussions and the exchange at the European Council last week have pointed to a broad consensus on the purpose, scope and flavour of the Declaration. The end result will be a truly European commitment to move forward.
Much of the discussion in these final days will be centring on how to give the right flavour to the text on the Union's future ambitions. In January President Barroso set out in this House our thinking on some key points. Last week's European Council should give us renewed confidence that we need not be shy. We can be both ambitious and credible. The European Union can and will continue to be a motor for positive change in Europe and across the world.
We believe that the text should be concrete without being too specific. It should reflect the genius of the European Union in striking the right balance between the general and the particular, the common and the individual. We promote growth and economic development within a strong social framework. We enhance security and we promote individual rights. We work hard to support the interests of Europeans, but with a keen sense of responsibility to the global community, as Minister Steinmeier also just explained. This is sometimes misunderstood as recipe for a lowest-common-denominator Europe. This is wrong. It is rather a practical recognition of the fact that in a complex, fast-moving world we have to be light on our feet and we have to find new solutions to deep-seated challenges. This is exactly what we are now doing on climate change and energy.
It is also important to give a sense that the European Union is defined not only by what Europe does, but how the Union works. Democracy, transparency and accountability are important guiding principles for the Union of today. It would be an important signal for the Member States and the institutions to underline the Union's commitment to a democratic way of working.
The Berlin meeting comes exactly half way through the German Presidency and represents an important stepping stone on the path to a relaunch of the treaty review to strengthen the institutions of the European Union. It follows an exceptionally successful European Council meeting last week, a European Council which has proven doomsayers wrong and has demonstrated that a European Union of 27 is just as strong and bold as its earlier incarnations. Enlargement has added purpose and dynamism to our work and I am convinced that it can continue to do so.
As we look ahead, the June European Council will provide the other key test. Can we agree an outline on the way forward for the constitutional and institutional debate? Last week's work will certainly help. It has surely helped to put to rest the myth that the European Union is in some way obsessed with navel-gazing and detached from citizens' real concerns. The message should come out loud and clear that, if we are concerned about our institutions, it is because we want them to work well so that we can deliver on our citizens' expectations and meet high standards of democracy.
To conclude, I believe we are on track for a Declaration in Berlin on 25 March which meets the goals sketched out by the Commission last May, endorsed by the European Council and backed by this House. It will bring a momentum and urgency to the efforts to settle the constitutional and institutional debate. It will mobilise the efforts of all-round core priorities, it will show a European Union united in its commitment to meet the aspirations of our citizens and to bring to the future work of the Union the same dynamism and achievement that we have enjoyed for 50 years of the European adventure.
(Applause)
Chairman of the Committee on Constitutional Affairs. - (DE) Mr President, Mr President-in-Office of the Council, Madam Vice-President of the Commission, ladies and gentlemen, the Committee on Constitutional Affairs has discussed the Berlin Declaration three times. We have sent you a written copy of the results for your negotiations with the German Presidency.
I believe it is quite possible to reach agreement on three of the five chapters. The successes and achievements of the past speak for themselves. The EU is a major project for peace, a major project for freedom and a recipe for prosperity and security for citizens - and this should be expressed in the Declaration.
It should also be easy to agree on our values; after all, they are laid down in the Constitutional Treaty. Besides the classic values of democracy, human rights and the rule of law, we consider solidarity and equality particularly important. In this connection, the Berlin Declaration should not talk of a 'European way of life', but of the European social model, which we wish to retain and continue applying in future. This particular model of individual freedom coupled with collective security is the specific aspect that defines the social models in Europe.
I think that the challenges for the future are also obvious. These have been mentioned, and there is no need to specify them all. We are confronted with a handful of huge problems of significance; and indeed an excellent response was given at last week's Summit to the issue of climate change.
It is more difficult when it comes to describing the EU's distinguishing features. In this regard, the Committee on Constitutional Affairs and the European Parliament would like to see the Berlin Declaration contain a declaration of commitment to the Community method. The Community method distinguishes the EU from all other international organisations, as it gives Parliament, the directly elected representative body of 500 million citizens, the same right of codecision as the Council of Ministers whenever we make laws, standards or rules for the people of our Member States. We should like the Community method to become the standard method, including in the second and third pillars, so that laws are no longer made by governments without the involvement of the citizens' representative body.
The litmus test of the Berlin Declaration will be the fifth part of government commitments. This part will show whether everything that has been set down in writing previously was meant seriously, and the public will be paying particular attention to this. I believe that we need an affirmation that the previous Treaties are insufficient, and that the EU needs a new basis, putting new means at its disposal. We must declare our commitment to the new Treaty. Anything less than this global compromise would be insufficient.
The Council President showed courage at last week's Summit on climate change. I hope she will show the same courage when it comes to the Berlin Declaration, as this courage in March will pay off at the Summit in June. I wish the German Presidency every success.
(Applause)
Mr President, Mr President-in-Office of the Council, Madam Vice-President of the Commission, ladies and gentlemen, ever since it was formed, the Group of the European People's Party (Christian Democrats) and European Democrats has always advocated a more integrated, more united Europe. We have always worked to strengthen Europe and to create a political, ambitious Europe. What has always united us is the safeguarding of values and the promotion of freedoms, not least the freedom to do business, to work and to benefit from the fruits of one's work, as well as the guarantee of security.
The Treaty of Rome is the foundation for the European structure. It is what has ensured that war between our countries is from now on not only impossible, but also unthinkable. For me, as a child, war was simply a reality. I am pleased and proud that, in our part of the world, and because we wanted it to be so, war has become an abstract concept. As I say to our young people, nothing is ever won forever, just as nothing is ever lost forever.
However, we are not all equal where this success is concerned. While all the nations of Europe fought for freedom, peace and prosperity, a number of them had to endure 50 years of dictatorship, loss of freedom and insecurity under the yoke of Communism. The countries of central and eastern Europe did not rest until they had bridged this artificial gap, their aim being to re-integrate their birth families and to allow Europe finally to operate at full strength.
I should like to pay an admiring and affectionate tribute in this House to the nations and citizens of these countries. Without them, without the 1956, 1968 and 1980 revolutions, Europe would never have been able to experience that 'velvet revolution' of the end of the 1980s. And the Berlin Wall would no doubt still be the disgrace of our continent.
We should also remember that the year 2007 marks not only the 50th anniversary of the Treaty of Rome, but also the 60th anniversary of the Marshall Plan. Without the help of the Americans, without their decisive commitment to help Europeans, the Schuman Declaration and the Treaty of Rome would have encountered further obstacles. The last 50 years have been a success, and this story has had a happy ending with the reunification of the continent. Nevertheless, I believe that, if we so wish, this century can also be a largely European century. As the foundation of the European Union, the Treaty of Rome is history's most successful undertaking in terms of encouraging people to live together. Our continent has thus become a place not of division, but of similarities and reconciliations.
Indeed, the European Union involves more than just the export of goods and services. It also conveys our values. We act as a stabilising force. Was it not the prospect of closer cooperation that led to peace being restored in South-East Europe? The next 50 years will, however, be full of fresh challenges for all our countries. We are not starting from scratch, far from it.
The first condition of success is to restore our confidence, to be aware of our strengths and to draw on our resources. The second condition of success, in an unstable, globalised world, is to be realistic, to make firm, enthusiastic efforts to adapt and to do so without delay. However, adapting does not mean grovelling and giving up on who we are. Reforming does not mean grovelling and letting ourselves be deprived of our identity. Europeans have a highly developed sense of human dignity and of respect for the individual. Moreover, with the social market economy, Europe is presenting an idea for organising society that is very far removed from the 'every man for himself' approach and from the excesses of a consumer society.
The decision adopted during last week's European Council is to set common and ambitious objectives in the field of energy and climate change.
The current context is characterised by five key challenges: demographics, globalisation, multipolarity, energy and global warming, without forgetting the fight against terrorism. In a globalised world in which new focal points are emerging rapidly - I am thinking of Asia, and also of Brazil - Europe must react by means of economic and social reforms. Europe must make the most of its history and develop its social model. In an uncertain world, in which terrorism has become an everyday reality, Europe must show both firmness and determination; it cannot be held hostage by terror.
Ladies and gentlemen, those are the values that we are handing down after 50 years of European integration. Those are the challenges that we have to address from a fresh perspective. As far as we, the PPE-DE Group, are concerned, it is only by having faith in their abilities to create and adapt that future generations will be able to develop and thrive in this new world. Our role is modest, admittedly, but it is demanding too. In this period of transition, let us avoid standstills, let us take the right path and, together, let us lay solid foundations. A task such as this requires not only clear thinking, but also political courage.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, we do not yet know the text of the Berlin Declaration, and so it makes sense to discuss not the text, but the context of this Declaration. Listening to the speeches by the President-in-Office of the Council, Commissioner Wallström and even Mr Daul or Mr Leinen, we can all tell that a degree of uncertainty surrounds this text, as expectations of it are very high. Why is this the case? Why are so many expectations vested in a text that may just be one among many? The answer is quite simple: because we all have the feeling that we are at a crossroads. European integration may continue as successfully as it has in the last 50 years, or we may take a different path leading away from European integration and into an uncertain future of renationalisation and the risks this entails.
We all have a feeling of uncertainty, and so this Berlin Declaration needs to do something that may be possible with a very short text, namely send out a message of hope, that what we have tackled successfully in the last 50 years will continue to be possible in future. One thing is certain, however, and that is that we shall no longer be able to content ourselves with describing the successes of the last 50 years. That is regrettable but true. I shall illustrate why I think this is regrettable with reference to the words of Jean-Claude Juncker, Prime Minister of Luxembourg. In his acceptance speech for the Charlemagne Prize in Aachen, he said that Adolf Hitler was as remote to his children as William II was to him. This is the danger. As history marches on, the risks increasingly fade: the risks of intolerance, hatred, ethnic exclusion, all the dangers of territorial aspirations that we believed had been overcome but have not been - they are all still there. They are even here in this House: those propagandists of this demon. Nevertheless, we must ask ourselves why the younger generation is not fighting as enthusiastically for the integration responsible for overcoming this hatred as is Joseph Daul. The reason is that it is history.
If we want to prevent history repeating itself we must say to the younger generation, in particular, that these are our achievements, and it is all right to make the demands they are making of us and to take peace for granted - but we need new methods if we are to guarantee it over the long term. Guaranteeing it over the long term will mean protecting the earth's climate. If ever more areas of this earth become uninhabitable, there will be ever increasing migration flows, which will increasingly destabilise peace. In the past, securing peace meant integration. In the future, securing peace will mean reversing climate change. Social stability entails young people being safe in the knowledge that they have a real chance of finding decent work with a decent income, enabling them to live a decent life. The members of the younger generation are like the older in that they do not entertain hopes of becoming millionaires. Whilst that is a nice dream, what people really want is to be able to marry or cohabit in a long-term relationship and have children in the knowledge that they will grow up in peace and have social prospects as we do. They want Europe to offer them this in our globalised world.
There is a third thing they want, and that is education and qualifications, as we all know that whereas, in the past, securing a decent pension and decent health insurance were seen as essentials in life that needed to be safeguarded, the access to education and qualifications will take on this role in the future. If Europe wants to become the most competitive knowledge-based continent, it cannot succeed in this without well-educated people who undergo lifelong learning. Thus, education and qualifications become the building blocks of a secure social future. This means that what integration - territorial and geographic, economic and social - has been in the last 50 years, climate change, education, qualifications and decent work must be in the next 50. This can be summed up in a short text. The shorter and more concise the text, the easier it will be to convey the message. The success of the last 50 years came about in its own way; the success of the next 50 will require new methods. If, supported by the desire for integration of 27 countries, we succeed in expressing this in the Declaration, we shall be taking the right direction at the crossroads at which we are now standing.
(Applause)
on behalf of the ALDE Group. - Mr President, a significant birthday is always a good occasion to take stock. Fifty years ago at the signing of the Treaty of Rome, what was in the minds of Europeans? Well, hope, undoubtedly; optimism, perhaps; but the certainty of success - far from it. And yet the European Union is at the base of the security, prosperity and opportunity which our people now enjoy.
We live in a Europe of freedom and security, of prosperity and opportunity and of societies and economies more open than ever before. Our generation has aspired to, and achieved, more than our parents could ever have dreamt of. But the Berlin Declaration must reflect less our pride in the past, more our determination for the future.
President-in-Office, the process is depressingly opaque. Everybody likes a surprise on their birthday, but to debate a declaration without even a draft is bizarre! You hinted at what it might contain, President-in-Office. You assure us that the spin doctors in the Bundeskanzleramt are still hard at work, and yet the chance to debate the text will be limited at best, so do not be surprised if many of us feel we are being bounced.
We want a declaration that looks ahead to the challenges we face, that gives us an opportunity to reaffirm our commitment to the values, the aims, the future of the European Union - one which will bring our citizens back on board the European project at a time when more than ever our nations must act together.
An enlarged and open Europe needs greater solidarity between its nations and its citizens; economic reform, as recognised at the European Council; and a wider mission to project our values in the world. Faced with the global challenges of world population growth and migration, of climate change, of internationally-organised crime and terrorism, the Declaration gives Member States the opportunity to explain to citizens why now, more than ever, the EU is so important, why we have to engage with countries beyond our borders and cultures beyond our ken.
Europeans should not be afraid of this. What has made Europe strong is its openness. A retreat into fortress Europe, the anachronistic idea of nation states and protected economies, or Christian fundamentalism, would only catapult us back in time: a time when Europeans had only one citizenship, only one national identity.
Our advice to the German Presidency is: keep it short and simple - the kind of text one might nail on to the door of a church in Wittenberg. Or if the Chancellor is too busy to go that far, at least on the Wittenbergplatz!
I hear that the draft is currently running to two pages. If that is true, it is already one page too long. My Liberal and Democrat colleagues in the Committee of the Regions have produced a one-page mission statement for the European Union, which I commend to you. Nine points says all that needs to be said: that European integration has been a success and that we must continue.
(Applause)
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, on 9 May 1950, in his historic declaration to the press in the Salon de l'Horloge in Paris, Robert Schuman said: 'Europe will not be made all at once, or according to a single plan. It will be built through concrete achievements which first create a de facto solidarity'.
The fifty years since the signing of the treaties have witnessed many achievements and common policies. Political Europe is lacking, however, despite the ever more evident need to create it, whilst respecting the national States. Without a foreign and defence policy the Union will remain weakened: its negotiating power in international relations does not correspond to the size and importance of our economy. Today, our first objective remains the relaunch of the debate for a new treaty - for the new treaty - without forgetting the refusal by two founding States and the ratification achieved by the majority of the Member States.
A Union of 27 cannot operate with rules that were already restricting for the Fifteen. We must improve the legislative function, resolve the gridlock on decision-making and the excessive complexity of the laws, and clarify roles. In addition, the issue of our values and their historical and cultural roots, from Greco-Roman history to Judeo-Christian traditions, to the establishment of the secular and liberal State, must be re-examined and reaffirmed. Guarantees for the future can only grow from dialogue between cultures, but in order to dialogue with others we must first know and recognise ourselves.
The future of Europe cannot escape the realisation that the present is different from that of fifty years ago. The problem of immigration, particularly illegal immigration, reaches dangerous limits and has changed the face of our cities. The presence of different cultures requires that we make additional efforts to ensure dialogue and to demand respect for the rules. A common policy is needed, together with willingness on the part of the Member States to guarantee borders, internal order and respect for human rights. The problem of immigration must be tackled in the context of democracy and legality, in respect of human dignity and with common rules: without the recognition of human dignity there is no true civilisation.
Another aspect of our future is that of mutual respect for trade rules. Problems of forgery and dumping, the question of origin marking and mutual respect for the rules are issues that must be tackled and resolved decisively, if we want to prevent an unfair market from destroying the Union's production sectors and doing long-term damage to emerging or developing countries also, with disastrous consequences in terms of unemployment and social policies.
The liberalisation of world trade must go hand in hand with the guarantee that welfare policies, acquired by European workers, will be maintained and may be applied gradually but inevitably even in those countries that lack them today.
'The contribution that an organised and living Europe can bring to civilisation is indispensable to the maintenance of peaceful relations', Schuman declared in 1950, saying: 'world peace cannot be safeguarded without the making of creative efforts proportionate to the dangers that threaten it'. The threat of terrorism, fed by jihadist fundamentalism, hangs over the whole world: more than ever, our efforts must be courageous and creative.
on behalf of the Verts/ALE Group. - (DE) Mr President, Madam Vice-President, Mr President-in-Office of the Council, ladies and gentlemen, I do not know the basis for your confidence, Mr President-in-Office, but I do know that it is possible to talk of confidence without having any. We are discussing Europe's successes, yes, but, if we talk about wealth and stability, we must also talk about poverty - which does exist in Europe. I have heard nothing about that so far today.
Also, when we talk about the rule of law, we must also talk about those citizens who have no rights in Europe. This is often forgotten, and I shall come back to it. On the subject of confidence in the procedure, well, I belong to the political group of those who have no confidence in the procedure. Secretiveness does not square with dialogue and democratic openness - it is impossible. I tell you: I do not believe in these sherpas, or in confessionals, or in all these antics, as it must ultimately be revealed to the public where the contradictions between individuals in Europe lie.
We have seen it with the French referendum; we have seen it in the Netherlands. If we do not carry the European people with us - that is, hold public discussions about problem areas - they will not come on board. I tell you: the text should be short and simple, but without being banal. That is the danger of your strategy: the banality that will result from it. This is my advice. You have talked about the climate, so be bold about it. Formulate the objectives quite clearly so we can understand them. The objectives are as follows. A climate target of no more than two degrees of warming must be included for the next 50 years, as must a more efficient use of resources - not just energy but also water, paper, copper and aluminium - and, in 50 years' time, the EU should be generating 100% of its energy from renewable sources. These are objectives that would make people say: Aha! You really have plans. I am eager to see what is in your text.
Furthermore, when you talk about the climate, you must say that we need a stability pact. We must enable the Commission to intervene when countries fail to abide by the rules - as with the Stability and Growth Pact for the single currency. Binding targets without sanctions do not exist even in my educational theory - and that is really liberal. These are the only way of ensuring compliance.
There was one thing that made me wince, Mr President-in-Office. You said that one of the points was the fight against illegal immigration. Before saying a word about the 50 million legal immigrants living in Europe, who need the same rights as all Europeans, you went straight to the illegal immigrants. That is Europe's problem - we do not recognise these people, we always subsume them under the heading 'illegal'. Do not think that this is a minor problem. There is a small European country that is so proud of the French Revolution, yet one of the leading presidential candidates has just proposed the creation of a ministry for immigration and national identity. That is the danger threatening Europe, namely our viewing immigrants as a threat to our European identity. You are shaking your head - but rather than just travelling to ministries, you should listen to the discussions on this subject in Europe's cafés and bars for once. That is where the people of Europe are to be found. We are wrong if we only ever speak about illegal immigration rather than about the people who can be integrated into European life. I winced at this, as I thought, 'Oh là là, what is he going to say now?'
I should like to conclude by making one thing quite clear. Let us take pride in the fundamental values we have set down in the Charter of Fundamental Rights. This includes taking pride in those values: freedom of sexual orientation, freedom for minorities, freedom for human beings. These are the things I want to see in the Berlin Declaration, rather than some reference to God or anyone else who does not concern us here.
(Applause)
on behalf of the GUE/NGL Group. - (FR) Mr President, Mr President-in-Office of the Council, Madam Vice-President of the Commission, the fact that the Union has decided to commemorate the 50th anniversary of its construction is not only normal, in my opinion, but may also prove useful, since we are seizing this opportunity to look clearly at the progress made and are learning inevitably contradictory lessons from this experience. On the other hand, if this anniversary were to take the form of a simple celebration of a jubilee designed to extol all the decisions that governed the EU's construction and to glorify all of its results, without distinction, then, as far as historical analyses are concerned, it would be of very little importance and, in terms of political effectiveness, it would be a complete waste of time.
Well, all the signs are that the famous Berlin Declaration, in the spirit of its initiators, opts for the latter, starting with the method used to draft it: where there should have been a consultation that was largely open to the citizens, it was decided that leaders would debate more or less behind closed doors. In my view, this is a mistake. A second element concerns the very substance of the declaration. It would seem, in actual fact, that what is in store for us is a very general text, focusing on an inevitably brilliant and exemplary review of 50 years of European integration, on naturally very generous common values and on inevitably ambitious objectives, particularly in the social sphere.
Do you really believe that the reality experienced by our fellow citizens is as flawless as that? For my part, I firmly believe that no debate whatsoever on Europe will have a real impact today if it is not accompanied by a good dose of criticism regarding the causes of the crisis of confidence that has been raging for some years now in virtually all circles of public opinion and throughout the European institutions.
It is no longer just my group that is finding this. It is eminent political officials involved in overseeing the Union's affairs who, in private or in small groups, recognise that a problem exists, between Europe as it is developing today and Europeans. The last such person to recognise this was none other than your colleague, Mr President, the President-in-Office of the ECOFIN Council, Mr Steinbrück, who recently referred to the risk - I quote - 'of a crisis of legitimacy of the European economic and social model', and he is right. We therefore need to talk about this if we are to restore meaning to the great European adventure.
Thus, because I want the Union to provide itself with the means to come out of this crisis on top, I, together with my group, call for a shake-up, so that, when we come to commemorate the 50th anniversary of the Treaty of Rome, talk will turn to the changes needed to pave the way for a genuine revival of the European project.
(Applause)
on behalf of the IND/DEM Group. - Mr President, it is a fairly typical morning in Euroland: everybody is busy slapping themselves on the back and saying what a fantastic success the last 50 years have been. There is almost a religious belief that these institutions can deal with the world's problems, so much so that one or two speakers here think that the Berlin Declaration may even be able to control the weather in the future!
However, I have noticed a slight change of emphasis: you are all talking much more now about freedom, democracy, rights and values, as if it was the European Union that had invented these very things. I suspect you are doing that because you do not want to do the real critical analysis of whether this project is working.
Just think of the economics. The United States of America reached the EU's current level of GDP per capita in 1985. Perhaps, more significantly, the USA reached current EU levels for per capita research and development investment in 1978. We are an entire economic generation behind the United States of America. The social model is not working and yet the solution seems to be that we want more of it - more regulation, more rules - and, I am afraid, economically this project is falling even further behind.
On the politics, I grant you: you have your big shiny buildings in Brussels, Strasbourg and Luxembourg, and you have managed to take over more than 75% of the nation states' ability to make the laws. However, you have forgotten something: you have forgotten about the people, you have forgotten about public opinion. You have been losing referendums and you have chosen to ignore the results. This deceitful attempt of the German Presidency behind closed doors to put together a package that can be rammed through the Member States without a referendum is a recipe for failure. If you go on with this, you will breed the very intolerance and extremism that you say you want to stop. I urge you, please, to ask the peoples of Europe whether or not they want this project.
(Applause from the IND/DEM Group)
Mr President, 50 years ago, the Treaty between the six founding EU Member States was signed in Rome with near universal enthusiasm. It is true that we were coming out of a world war, a veritable European civil war, and that the people were longing for peace and prosperity. However, 50 years on, what are we finding?
It emerges from a book of meetings between Mr Rocard and Commissioner Bolkestein - an extremely interesting book, I might add - that Mr Rocard no longer wants the Union to call itself European. This Union has in fact betrayed Europe: free movement of capital, goods and persons within Europe implied that a reasonable border existed around it. The sacrifices made by the people of the Member States required, in return, the Community preference system - the preference of every EU Member State for the production of every other EU Member State - to work. The opposite has happened, because Europe as a whole has been left to the mercy of internationalist interests, with all too familiar consequences. We must have the courage to say so. Either we trade freely worldwide, or we create a regional bloc within Europe; we cannot do both.
The consequences are well known: our industries are being ruined one after the other, our farming is doomed to die out by 2013, and even our services are living on borrowed time. Europe has created unemployment, insecurity and poverty by thoughtlessly opening up its borders. It is very significant that Mr Schulz has set Europe the objective of ensuring that young people have a job that allows them to have a family and to acquire a minimum amount of wealth. However, if Mr Schulz has reached the stage of saying that and of setting that as an objective for Europe, then it is a good thing that Europe has not achieved that minimum objective in the last 50 years, as it is being achieved much more successfully everywhere else in the world, where there are far more important developments than in the Union.
So, let us regain pride in our roots, our traditions and our sovereign nations! This has nothing to do with hate, Mr Schulz. Let us restore healthy, fruitful cooperation at all levels and within all sectors. Our group's name - Tradition, Identity and Sovereignty - is, in this respect, the sign that a new political spring for Europe is approaching.
Mr President, this Berlin Declaration fails to recognise that the EU is making us poorer and less democratic and less free. It seeks to dodge the one huge issue that is really exercising heads of government across the EU: this is the elephant in the room, and it is called the European Constitution.
In 2005 the peoples of France and Holland voted decisively against the EU Constitution and in its own terms, it should now be dead, finished, kaput. But, like Dracula or Frankenstein, it refuses to lie down. Our President-in-Office, the German Chancellor Angela Merkel, without a backward glance at the voters of France and Holland, is determined to bring it back in all its essentials. We know what the plan is and we will make sure that the people know.
First, the Council will take out all the elements which cause offence but are merely restatements of the status quo. Why upset the voters with talk of the supremacy of EU law when that supremacy already exists de facto? The very word 'constitution' has caused alarm in itself, so they will say it is merely a treaty, or even a mini-treaty. They will use every possible device of procedure and national constitutional law and timing to ensure that no referendums take place, or that they take place only in small countries when all the large countries have ratified. Already we see the Labour Government in Britain softening up the public before it breaks its solemn pledge to hold a referendum. 'It is only about administrative details,' it will say, 'it does not justify a referendum'.
We boast about being a Union of values based on democracy and the rule of law, yet in this process we show breathtaking contempt for the people and their views. We are trampling on their identity and their aspirations. We are defying the rule of law and democracy, but you cannot fool all of the people, all of the time. When the backlash comes - as it surely will come - it will sweep away this failing European project.
Mr Helmer, we wish you a long life, and your experience in the European Parliament will certainly be a contribution for a long life, so all the best.
Mr President, I am sorry for interrupting at this point, but before the Commission and the Council reply to this morning's debate, I want to draw attention to the fact that not a single speaker referred to the non-sectarian nature of the European Union and how important it is that the declaration make clear that the European Union respects all religions, that it is a secular organisation, and that it must maintain its democratic and secular nature if it is to maintain its cohesion.
Mr De Rossa, that was not a point of order, but it will be noted nonetheless.
President-in-Office of the Council. (DE) Mr President, many thanks for the opportunity to join this debate again briefly. I do not want to comment on it at great length, but primarily to express my thanks for the contributions.
At the same time, however, Mr Leinen, the debate has made clear that it is really not easy to agree on the substance of the values to be included in this Berlin Declaration. The range of expectations - from those relating more to procedure such as the Community method on the one hand, to those concerning ambitious climate targets and freedom of sexual orientation, Mr Cohn-Bendit, on the other - revealed by this debate just goes to show the difficulty of incorporating everything in a two-page Berlin Declaration.
I can assure you, however, that, if we endeavour to reflect the range of expectations expressed in this debate reasonably fairly whilst taking account of the history of the EU, there will be a little something for everyone. We have drawn up documents together in the last 50 years that we can refer to. After all, discussions between Parliament, the Commission and the Member States are held not only for the purposes of drawing up a Berlin Declaration, but also so that we can draw on what we have learned in our ambitious attempt to take stock of the EU and the challenges for the future.
I should like to set one thing straight for the benefit of Mr Cohn-Bendit, who showed us a small example of demagogy. Of course I would not be quite so naive as to discuss the fight against illegal migration in my speech. I understand that you needed this as a model, as it were, to orient your speech around, but I had in fact been speaking about the freedom of human beings and civil rights, and mentioned the need for a common approach to illegal migration in this context - which is no small difference. I would ask you to bear this in mind in future. You can be assured that someone who lives in Berlin not by chance but because his heart lies there also understands a little of the problems that migration and immigration entail and has some sense of the duty we nation states have to gear our policies towards them.
(Applause)
To the rest of the House I would say that what I have heard here today is really not so far removed from the discussion that you, Mr President, had with the Heads of State or Government of the Member States at last week's dinner. I have the impression that 90% of the desires and expectations expressed here match the key words and calls expressed in the discussion last Thursday evening, and so there is no need to fear our omitting any significant points in our ambitious attempt to form these desires and expectations into a Berlin Declaration. Of course, we do have the job of putting this in a form that meets the expectation that it be generally comprehensible.
Mr Leinen, this also goes for the Community method. Although I am well aware that 'Community method' is a set phrase with connotations that mean something in circles of Euro-experts, phrases like this cannot feature as such in the text, but must be 'translated'. Nevertheless, we shall ensure that the spirit of such expectations is included.
(Applause)
I am much obliged to the President-in-Office. If he is talking about the strength of the European institutions, it will reflect that.
Vice-President of the Commission. Mr President, honourable Members, I would like to make two brief additional remarks on this interesting contribution to the debate about the content of the Berlin Declaration.
The first has to do with the fact that European construction, or the European project, is not 'ready' - and will never be fully ready. It is a construction that we are working on constantly, and I think this is an example of that. With all its successes and shortcomings, this is what we are still doing. We are adding another piece to the puzzle or to this architecture of Europe, and I think it is very important, as several of you have underlined, that we have not only to look back but rather to concentrate on what we want for the future. What about the 20-year-olds of today and their dreams for the future? How can we describe those? How can we illustrate a vision for the future?
You are the directly-elected representatives of the peoples of Europe. You have to have your ears to the ground, and that is what you have reported here today: what you have heard, your impression of what is important to put into this declaration.
Secondly, we will not be able to continue to construct a European project, European cooperation, if we do not have people behind us, if we are not working in a democratic, open and transparent way. This is absolutely clear and, as much as you criticise it, this is exactly that, is it not? It is open, it is public, it is reported to the media - what you are saying here is heard. We understand that you cannot negotiate the content of a two-page text with 450 million people, but we can make sure that what you have heard and what we think is most important, from different political points of view, is put into the hands of those who are now drafting the text. This is what the debate is all about.
So, to continue to fight for democracy must be one of our basic tasks, and to find modern ways of engaging with citizens has to be a very important part of the declaration, to show that this is possible.
As much as we all feel our national identities to be extremely important, we do not see that in contradiction to also feeling that we are European, or international, or globetrotters, or what have you. We consider it possible to open our eyes and to open up our perspectives, and that is why we believe in this cooperation in the European project. I hope that is the idea of us meeting here and both putting together what we are proud of in the history of the European Union, and formulating our hopes for the next 50 years of European cooperation and integration.
The debate is closed.
Written Statements (Rule 142)
in writing. (HU) We must be able to provide the citizens of Europe with prospects for the future. The Berlin Declaration must bear huge political weight. It is no longer enough these days to talk about the great successes of the past 50 years, but we have to look ahead, and we must be able to show the citizens of Europe a direction for the future.
The integration of the EU must go on. Hungary stands to gain from a more integrated Europe, one that is capable of meeting the challenges of the 21st century and of guaranteeing the continent's lasting peace, development and security.
Europe is facing increasingly difficult challenges, internal as well as external, which threaten our future and that of our children. Poverty, demographic problems, global climate change, international terrorism, organised crime, energy questions: these are all dangers requiring adequate and complex answers and solutions. We can achieve this only if we Europeans are also stronger, more united.
Finally, it is important for the Declaration to reflect the resolve of the Member States for a common future, to strengthen the Union's internal cohesion and, above all, to bear in mind the security and welfare of its citizens.
in writing. - (EL) The decisions taken by the European Council in March are yet further irrefutable proof of the role of the ΕU as a mechanism for promoting the choices of capital. Instead of taking measures to protect the environment, measures are being taken to protect companies and strengthen the monopolies.
The plundering exploitation of natural resources by capital is the basic cause of the significant climate changes and of the real danger of the ecological destruction of the planet. However, instead of taking bold measures to at least limit the unaccountability of the monopolies, decisions are being taken to strengthen competition on the electricity and natural gas markets, liberalise the energy market and hand the entire strategic sector of the production, transmission and distribution of energy over to the private sector.
Centre-right and centre-left governments have unanimously committed to speeding up the implementation of the anti-grassroots Lisbon Strategy, setting as their primary objectives the commercialisation of education and health and the attack on insurance funds and the pension, wage and social rights of the workers. At the same time, the promotion of harsher anti-labour measures, the 'adaptability' of the labour market and 'flexurity' are being speeded up in the aim of holding down labour costs, in order to increase the profitability of Euro-unifying capital.
The Greek Communist Party is fighting against these choices, highlighting fair demands and fighting with the workers for the satisfaction of the modern needs of the grassroots classes.